DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
The phrase “making a detection element toward a direction orthogonal” in line 5 should be rewritten as --moving a detection element toward a direction orthogonal--, as disclosed in the originally filed specification at [0007] and [0039].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highest point” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “highest point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication in the claims or specification how high the point must be to be considered at its highest.  Furthermore, there is no indication as to what the height of the point is being relatively measured.  It is unclear if the height of the point is relative to the fixing structure, the bottom of the groove, or some other ambiguous point.  
It is the Examiner’s interpretation that Applicant intends the language of the claimed to reflect that the position of the curved surface detection piece within the fixing structure is placed or adjusted so that is vertical position with respect to the bottom of the groove is maximized while still fixing the detection piece within the carrier; however, the instant claim limitations do not have this clarity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10’s limitations are directed towards a method claim, whereas, claim 8, upon which it depends, is a device claim.  It would appear that claim 10 should be dependent upon claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (WO 2007/069639) in view of Brauss (U.S. Patent 6,925,146) and Sathish et al. (U.S. Patent 7,918,141).
Considering claim 1, Ishizaki discloses a residual stress detection device, applied to detection and calculation of a surface residual stress performed for a detection piece having a curved surface coating, and comprising: 
-  an X-ray generation source 2, radiating an X-ray to the to-be-detected point O fixedly or along a path (Figures 1 and 3; Abstract); 
-  a detection element 3, comprising a moving mechanism 37, wherein the moving mechanism 37 moves the detection element 3 along the path, so that the detection element 3 can receive and detect intensity of a diffraction X-ray toward a direction orthogonal to an incident direction of the X-ray (Figure 2; [0089-90]; [0102]; [0104]; [0109]).
The invention by Ishizaki fails to explicitly disclose the use of a detection piece carrier, configured to fix the detection piece, so that a to-be-detected point on the detection piece remains at a highest point.
However, Brauss discloses a detection piece carrier 17 configured to fix the detection piece 16, so that a to-be-detected point on the detection piece remains at a highest point (Figure 1; Column 7, lines 4-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a detection piece carrier that is configured to fix the detection piece, as taught by Brauss, in the invention by Ishizaki.  The motivation for doing so is to provide a fixed point of reference during testing by limiting movement of the detection piece.
The invention by Ishizaki discloses X-ray diffraction analysis of materials, but fails to disclose residual stress.  Ishizaki, as modified by Brauss, references residual stress determination and known techniques, but fails to explicitly disclose obtaining a strain value based on an intensity peak of the diffraction X-ray detection by the detection element, and calculating a residual stress value of the detection piece by using a formula.
However, Sathish teaches determining a strain value based on a peak intensity of a detected diffraction X-ray and calculating a residual stress of the detection piece by using a formula (Column 4, line 41- Column 5, line 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the residual stress of a material by obtaining a strain value based on a peak intensity of a detected diffraction X-ray and a formula, as taught by Sathish, in the invention by Ishizaki, as modified by Brauss.  The motivation for doing so is to provide a non-destructive indication of wear or degradation of a material surface by monitoring changes in residual stress, as suggested by Sathish.
Considering claim 4, Ishizaki fails to disclose the detection piece carrier.
However, Brauss teaches the detection piece carrier comprises a detection piece fixing structure (Figure 1; Column 7, lines 4-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a detection piece carrier that is configured to fix the detection piece, as taught by Brauss, in the invention by Ishizaki.  The motivation for doing so is to provide a fixed point of reference during testing by limiting movement of the detection piece.
Considering claim 5, Ishizaki fails to disclose the detection piece fixing structure.
However, Brauss teaches that the detection piece fixing structure is a fixing groove and a locking structure, for locking the detection piece in the fixing groove (Figure 1; Column 7, lines 4-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a detection piece carrier that is configured to fix the detection piece, as taught by Brauss, in the invention by Ishizaki.  The motivation for doing so is to provide a fixed point of reference during testing by limiting movement of the detection piece.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (WO 2007/069639) in view of Brauss (U.S. Patent 6,925,146) and Sathish et al. (U.S. Patent 7,918,141), as applied to claim 1 above, and further in view of Cernatescu et al. (PG-PUB 2016/0209340).
The invention by Ishizaki, as modified by Brauss and Sathish, fails to explicitly disclose that the detection piece carrier further comprises a rotating mechanism, and the rotating mechanism may rotate the detection piece carrier to change an incident direction of an X-ray received by the detection piece.
However, Cernatescu teaches the use of a detection piece carrier having a rotating mechanism that allows the carrier to rotate to change an incident direction an X-ray received by the detection piece (Figures 1-3; [0020]; [0039-41]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotating mechanism with the detection piece carrier to change an incident direction of X-rays, as taught by Cenratescu, in the invention by Ishizaki, as modified by Brauss and Sathish.  The motivation for doing so is to provide X-ray diffraction detection in all directions.
Allowable Subject Matter
Claims 2 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record fails to disclose the use of the specific formula to provide the residual stress of a curved coating layer.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a detection piece fixing structure of a detection piece carrier having a level adjusting structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG-PUB 2017/0082561 presents an apparatus and method for X-ray diffraction residual stress determination using peak intensity and a formula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 21, 2022